872 F.2d 1024
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin BENNETT, Plaintiff-Appellant,v.James BLANCHARD;  Frank J. Kelley;  Robert Brown, Jr.;  TedKoehler, in their official and personalcapacities, Defendants-Appellees.
No. 88-1836.
United States Court of Appeals, Sixth Circuit.
March 30, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Kevin Bennett appeals the dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983 in which he alleged that other black inmates were subjected to mistreatment by the predominantly white guards at the Marquette Branch Prison.  Plaintiff filed a motion to disqualify Judge Hillman which was denied by Magistrate Greeley.  Thereafter, Magistrate Greeley recommended the plaintiff's complaint be dismissed for failure to state a claim upon which relief can be granted because plaintiff did not allege that he had suffered any injury himself.  Plaintiff filed objections to the magistrate's recommendation.  The district court adopted the magistrate's recommendation and dismissed the complaint.


3
On appeal, plaintiff contends that he adequately stated a claim cognizable under Sec. 1983 in his complaint.  However, this argument was not raised in plaintiff's objections to the magistrate's recommendation and has therefore been waived.   See Smith v. Detroit Fed. of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.1987).  The only issue raised by plaintiff in his objections to the magistrate's recommendation, that his motion to disqualify Hillman was improperly denied, has not been renewed on appeal and has therefore been abandoned.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.